     Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 1 of 21 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SCOTT BABNIK, individually                     )
and on behalf of all others similarly          )
situated,                                      )      Case No. 21 C __________
                                               )
             Plaintiffs                        )      JURY TRIAL DEMANDED
                                               )
             v.                                )
                                               )
THE VILLAGE OF ANTIOCH,                        )
LARRY HANSON, JAMES KEIM,                      )
RICK MORITZ, TOM NOWOTARSKI,                   )
GEOFF GUTTSCHOW and ROBERT                     )
LONG,                                          )
                                               )
             Defendants.                       )

                          CLASS ACTION COMPLAINT

      Plaintiff Scott Babnik (“Plaintiff”), individually and on behalf of all others

similarly situated (the “Class”), through their attorneys, KULWIN, MASCIOPINTO

& KULWIN, LLP and STEPHAN ZOURAS, LLP, submits this Class Action

Complaint under Federal Rule of Civil Procedure 23 against defendants the Village

of Antioch, Larry Hanson, James Keim, Rick Moritz, Tom Nowotarski, Geoff

Guttschow and Robert Long (collectively, “Defendants”).

                                Nature of the Claim

      1.     This class action complaint is brought by Plaintiff individually, and on

behalf of all others similarly situated, seeking relief for prolific, widespread and

pervasive unconstitutional searches, seizures and privacy invasions perpetrated by

command-staff officers in the Village of Antioch Police Department.




                                           1
     Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 2 of 21 PageID #:2




      2.     During the relevant time period, the Police Department had an

unconstitutional and illegal practice of using a telephone recording system as a tool

of investigation, which requires a warrant, to gather evidence on specific people and

their conversations and for other improper purposes.

      3.     Defendants instituted and used a surveillance and recording system to

illegally intercept, surveil, record and disclose private communications on non-

emergency Police Department telephone lines.

      4.     In 2015, upon the recommendation of Village Administrator James

Keim, the Village of Antioch hired Steve Huffman as the Chief of the Police

Department. In August 2015, Steve Huffman started as Chief of Police.

      5.     In July 2020, the Village of Antioch first revealed that, for at least

three years, the Police Department was illegally surveilling and recording non-

emergency calls on Police Department telephone lines for investigative and other

improper purposes without legal justification and without notifying callers their

calls would be, or were, being surveilled and recorded.

      6.     Chief of Police Steve Huffman learned about the illegal surveillance

and recording system when Commander Rick Mortiz asked him if he wanted to hear

call recordings.

      7.     Chief of Police Steve Huffman subsequently confirmed the Police

Department’s illegal surveillance and recording system had been operational since

approximately 2012.




                                           2
     Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 3 of 21 PageID #:3




      8.     Upon information and belief, command staff officers installed the

illegal surveillance system in the Investigations Department to illegally surveil and

record non-emergency calls conducted on Police Department telephone lines by

using computer software formerly used by emergency dispatchers.

      9.     After learning of its existence, Chief of Police Steve Huffman met with

Village Attorney Robert Long about the Police Department’s illegal surveillance and

recording system.

      10.    Chief of Police Steve Huffman told Village Attorney Robert Long that

the Police Department’s illegal surveillance and recording system needed to be

reported to the State’s Attorney because it violated the rights of people who used

and communicated on non-emergency Police Department telephone lines.

      11.    Village Attorney Robert Long told Chief of Police Steve Huffman that

the Police Department’s illegal surveillance and recording practice did not need to

be reported. Accordingly, no action was taken.

      12.    During the relevant time period, it was established under federal law

that the Fourth Amendment to the United States Constitution prohibits

municipalities and police departments from surveilling and recording telephone

calls as a tool of investigation, without a warrant, to gather evidence on specific

people and their conversations and for other improper purposes.




                                           3
     Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 4 of 21 PageID #:4




      13.    During the relevant time period, it was an established violation of the

Federal Wire and Electronic Communications Interception Statute (18 U.S.C. §§

2511 & 2520) to wiretap or use machines to capture the communications of others

without court approval, unless one of the parties has given their prior consent.

Further, it is a federal crime to use or disclose any information acquired by illegal

wiretapping or electronic eavesdropping.

      14.    During the relevant time period, it was an established violation of the

Federal Wire and Electronic Communications Interception Statute (18 U.S.C. §§

2511 & 2520) to use a telephone call recording system as a device for intimidation,

suppression of criticism, blackmail, embarrassment or other improper purposes.

      15.    During the relevant time period, it was a felony crime under Illinois

state law (720 ILCS 5/14-2) to use a device to overhear or record a telephone call or

conversation without the consent of all parties to the conversation.

      16.    During the relevant time period, it was an established invasion of

common law privacy rights, and an intrusion upon the seclusion of others, to

overhear or record a telephone calls without the consent of the parties to the

conversation.

      17.    During the relevant time period, in one or more ways, the Police

Department violated the constitutional, statutory and common law privacy rights of

people who used Police Department telephone lines.




                                           4
     Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 5 of 21 PageID #:5




      18.    Defendants exacerbated the harm by covering it up after the illegal

surveillance and recording system was reported to Village Attorney Robert Long.

      19.    Municipalities, municipal officers, law enforcement professionals and

lawyers have legal duties and obligations to preserve evidence from, report and

investigate occurrences that appear to violate the law.

      20.    In the Village of Antioch, despite the fact that the constitutional,

statutory and common law privacy rights of citizens and employees were violated on

a widespread basis, no effort was made to identify, determine or disclose the full

extent of the misconduct, the individuals responsible for the misconduct or the

individuals harmed by the misconduct.

      21.    Rather, it was all covered up and kept hidden from view. Perpetrators

were not held accountable. Victims were kept in the dark.

      22.    During the relevant time period, Village of Antioch final policymakers

and/or individuals delegated with final policymaking authority—including Village

Attorney Robert Long and Commander Rick Mortiz and head of Investigations Tom

Nowotarski—knew and/or should have known of the Police Department’s

unconstitutional and illegal surveillance and recording activity.

      23.    The Village of Antioch and its high-ranking officials facilitated,

permitted, tolerated and condoned the Police Department’s unconstitutional and

illegal conduct by maintaining and keeping secret the surveillance and recording

system and failing to protect the constitutional, statutory and common law privacy

rights of citizens and employees who made and received calls on Police Department

telephone lines.


                                           5
      Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 6 of 21 PageID #:6




       24.     Plaintiff and the Class he seeks to represent request equitable relief

and monetary damages for the violation of their constitutional, statutory and

common law rights in using the Police Department telephone lines.

       25.     Plaintiff and the Class he seeks to represent also seek equitable relief

to ensure that the illegal surveillance and recording system is no longer operational

and will not be made operational in the future.

       26.     Chief of Police Steve Huffman claims he directed Commander Rick

Moritz to cease the illegal surveillance and recording activity.

       27.     However, Chief of Police Steve Huffman was involuntarily separated

from his position.

       28.     The individual defendants continue hold authority and/or command

staff positions with the Village of Antioch.

       29.     As a result, based on the information available and upon information

and belief, the surveillance and recording system remains available for use.

       30.     Accordingly, Plaintiff and the Class he seeks to represent seek entry of

a court order directing the Village of Antioch to represent that the illegal

surveillance and recording system is not operational and will not be made

operational in the future.

                             Parties, Jurisdiction and Venue

       31.     Plaintiff Scott Babnik (Plaintiff) is a Wisconsin citizen.

       32.     Defendant the Village of Antioch (Antioch) is a body politic and

corporation, organized under Illinois’ County Code, 55 ILCS 5/1-1001 et seq., within

this district of Illinois.


                                             6
     Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 7 of 21 PageID #:7




      33.    Antioch administers itself through departments, one of which is the

Police Department.

      34.    Antioch is a necessary party and indemnifier in lawsuits seeking

damages from an independently elected municipal officers and/or policymakers like

the claims alleged in the complaint. See Carver v. Sheriff of LaSalle County, 324

F.3d 947, 948 (7th Cir. 2003).

      35.    Defendant Larry Hanson (Mayor Hanson) is the duly elected mayor of

Antioch. Mayor Hanson is sued in his individual capacity as the final policymaker

for Antioch and in his official capacity for purposes of equitable relief.

      36.    Defendant James Keim is the Village Administrator for the Village of

Antioch (Admin. Keim). Admin. Keim is sued in his individual capacity, for

purposes of equitable relief, and because has or was delegated with final

policymaking authority for Antioch.

      37.    Defendant Geoff Guttschow is the Chief of Police for the Police

Department (Chief Guttschow). Chief Guttschow is sued in his individual capacity,

for purposes of equitable relief, and because has or was delegated with final

policymaking authority for Antioch.

      38.    Defendant Commander Rick Moritz (Commander Moritz) served in a

command staff position as a Commander during the relevant time period.

Commander Moritz is sued in his individual capacity and because has or was

delegated with final policymaking authority for Antioch relating to the events

alleged herein.




                                            7
     Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 8 of 21 PageID #:8




      39.    Defendant Tom Nowotarski (Nowotarski) led the Investigations section

during the relevant time period. Nowotarski is sued in his individual capacity and

because he has or was delegated with final policymaking authority for Antioch

relating to the events alleged herein.

      40.    Defendant Robert Long (Long) served as the Village of Antioch

attorney during the relevant time period. Long is sued in his individual capacity.

During the relevant time period, Long was a final policymaker and/or was delegated

with final policymaking authority for Antioch relating to the events alleged herein.

      41.    During the relevant time period, the individual defendants were acting

under color of state law.

      42.    This Court has jurisdiction over the federal law claims under 42 U.S.C.

§ 1983 and 28 U.S.C. §§ 1331 and 1343.

      43.    This Court has jurisdiction over Plaintiff’s state law claims under 28

U.S.C. § 1367.

      44.    Venue is proper in this district under 28 U.S.C. § 1391 because the

events giving rise to Plaintiff’s claims occurred within this judicial district.

                            Facts Common to All Claims

      45.    Prior to 2012, Antioch employed dispatchers who used a computerized

telephone system to record emergency phone calls to the Police Department.

      46.    In 2012, Antioch outsourced its emergency dispatch services.

      47.    Upon information and belief, Antioch’s command staff officers,

including Commander Moritz and Nowotarski, obtained the computer system and

installed it in the Investigations Department.


                                            8
     Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 9 of 21 PageID #:9




      48.    Upon information and belief, Antioch’s command staff officers,

including Commander Moritz and Nowotarski, used the system as non-routine tool

of investigation to gather evidence on certain people and their conversations which

otherwise requires a warrant and/or for other improper purposes.

      49.    Antioch did not have or maintain an approved policy or procedure for

the recording system as it was installed, maintained and used surreptitiously.

      50.    During the relevant time period, each and all Defendants intentionally

subjected Plaintiff to unequal treatment and by knowingly refusing to protect him

from violations of his constitutional and privacy rights.

      51.    The actions of each and all Defendants reflect a policy, custom, or

pattern of official conduct of engaging in and condoning the violation of

constitutional and privacy rights.

      52.    The Defendants had or were delegated with final policy making

authority as it relates to the allegations asserted herein.

      53.    During the relevant time period, upon information and belief, each and

every Defendant knew and/or should have known about the illegal surveillance and

recording system operating in the Police Department.

      54.    During the relevant time period, each and every Defendant knew and

should have known that Plaintiff and the Class he seeks to represent was being

subjected to illegal surveillance and recording of telephone calls.

      55.    During the relevant time period, each and every Defendant caused or

participated in the Police Department’s unconstitutional and illegal surveillance

and recording activity.


                                           9
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 10 of 21 PageID #:10




      56.    Despite this, Defendants failed to take any effective remedial action,

and turned a blind eye to the illegal surveillance and recording.

      57.    The acts and omissions of the individual defendants reflect the official

acts, policies, customs and/or patterns of official conduct of engaging in and/or

condoning the widespread violation of constitutional, federal and state law privacy

rights of citizens and employees who use the Police Department telephone system.

      58.    The Constitutional and statutory violations alleged were caused, in

part, by the customs, policies, and practices of the Antioch Police Department, as

promulgated, enforced, and disseminated by Defendants whereby the institutions

and individuals charged with protecting and serving the public instead perpetrated

widespread and pervasive unconstitutional searches, seizures and privacy invasions

of the citizens and employees who used the Police Department telephone system

and then covered it up to protect themselves.

      59.    Antioch and the Police Department are responsible for the acts of its

command staff officers and staff, who were acting within the scope of their

employment, and pursuant to a policy, custom, and/or practice of violating rights

under the Fourteenth Amendment to the Constitution of the United States and

privacy rights under state law guaranteed to citizens and employees.

      60.    Each and all Defendants’ actions were intentional, willful, malicious

and/or in reckless disregard of Plaintiff’s rights secured by 42 U.S.C. § 1983.




                                          10
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 11 of 21 PageID #:11




         Plaintiff’s Use of the Police Department Telephone System

      61.    During the relevant time period, for personal reasons, Plaintiff made

private non-emergency calls to the Police Department using the Police Department

telephone system.

      62.    For example, Plaintiff’s wife and other acquaintances worked at the

Police Department, so Plaintiff had private non-emergency personal calls with these

individuals using the Police Department’s non-emergency telephone lines.

      63.    Further, on a regular basis, Plaintiff physically entered the Police

Department and used its non-emergency telephone lines for private personal

reasons. For example, with permission, regularly Plaintiff parked his personal car

at the Police Department during work hours.

      64.    During the relevant time period, Plaintiff and the Class he seeks to

represent made and received telephone calls to the Police Department without

knowing or consenting to the fact that the calls were being recorded by the Police

Department’s illegal surveillance and recording system.

      65.    Plaintiff and the Class he seeks to represent had reasonable

expectations of privacy in making calls from the Police Department facility, making

calls to the Police Department and/or receiving calls from the Police Department.

      66.    During the relevant time period, Plaintiff and the Class he seeks to

represent did not believe and did not have reason to believe that their non-

emergency telephone calls to or from the Police Department were being recorded by

the Police Department’s illegal surveillance and recording system.




                                         11
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 12 of 21 PageID #:12




                                 Class Allegations

      67.    Under Federal Rule of Civil Procedure 23, Plaintiff brings claims on

his own behalf and as a representative of all other similarly situated individuals as

a class action to remedy the conduct alleged herein, on behalf of themselves and a

class consisting of all individuals who made or received non-emergency telephone

calls from the Police Department while the system was operational preceding the

date of the commencement of this action through the date of judgment.

      68.    This action is properly maintained as a class action under Rule 23

because:

             A.    The class is so numerous that joinder of all members is
                   impracticable;

             B.    There are questions of law or fact that are common to the class;

             C.    The claims of the Representative Plaintiff are typical of the
                   claims of the Class; and

             D.    The Representative Plaintiff will fairly and adequately protect
                   the interests of the class.

                                    Numerosity

      69.    Upon information and belief, there are thousands of members of the

proposed class. The exact number of class members may easily be determined from

Defendants’ phone records.

                                   Commonality

      70.    There are questions of fact and law common to the class, which are

well-suited to class-wide adjudication, and those common questions, which will

generate common answers, predominate over any questions affecting only

individual class members, including but not limited to the following:

                                         12
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 13 of 21 PageID #:13




      (a)      the extent to which the Defendants violated the constitutional,
            statutory and common law privacy rights of the people who made or
            received calls on the non-emergency Police Department telephone system;

      (b)       whether and to what extent Defendant preserved evidence of the
            illegal surveillance and recording system;

      (c)       whether and to what extent Defendant preserved evidence of the
            illegal recordings made by the surveillance and recording system;

      (d)      whether Defendants acted with deliberate indifference for the
            constitutional, statutory and common law privacy rights of the people who
            made or received calls on the non-emergency Police Department telephone
            system; and

      (e)      the extent to which class members are entitled to damages and the
            proper measure of those damages.

      71.      Plaintiff anticipates that Defendants will raise defenses that are

common to the Class.

      72.      The Representative Plaintiff will fairly and adequately protect the

interests of all members of the Class, and there are no known conflicts of interest

between Plaintiff and class members.

      73.      The Representative Plaintiff has retained experienced counsel that are

competent in the prosecution of complex litigation and who have extensive

experience acting as class counsel.

      74.      The claims of the Representative Plaintiff are typical of the claims of

the Class, and they predominate over any questions affecting only individual class

members. The Representative Plaintiff has the same interests and suffered from the

same unlawful conduct as the Class.




                                           13
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 14 of 21 PageID #:14




      75.    Upon information and belief, there are no other class members who

have an interest individually in controlling the prosecution of their individual

claims. However, if one becomes known, they can “opt out” of this action.

      76.    The common questions identified above predominate over any

individual issues, and will generate common answers. A class action is superior to

other available means for the fair and efficient adjudication of this controversy

because individual joinder of the parties is impracticable. Class action treatment

will allow a large number of similarly situated persons to prosecute their common

claims in a single forum simultaneously, efficiently and without the unnecessary

duplication of effort and expense if these claims were brought individually.

      77.    Moreover, as the damages suffered by each class member are relatively

small in the sense pertinent to class action analysis, the expenses and burden of

individual litigation would make it difficult for individual class members to

vindicate their claims.

      78.    Additionally, important public interests will be served by addressing

the matter as a class action. The cost to the court system and the public for the

adjudication of individual litigation and claims would be substantially more than if

claims are treated as a class action.

      79.    Prosecution of separate actions by individual class members would

create a risk of inconsistent and varying adjudications, establish incompatible

standards of conduct for Defendants and/or substantially impair or impede the

ability of class members to protect their interests.




                                          14
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 15 of 21 PageID #:15




       80.    The issues can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can and is empowered to fashion methods to

efficiently manage the case as a class action.

                                   COUNT I
              Section 1983 Violation of Fourth Amendment Rights

       81.    Plaintiff adopts and incorporates by reference the Paragraphs above.

       82.    The Fourth Amendment to the United States Constitution, enforceable

under 42 U.S.C. § 1983, provides “The right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures,

shall not be violated . . .” U.S. Const. amend. IV.

       83.    Defendants each violated Plaintiff’s Fourth Amendment rights under

the Fourteenth Amendment of the United States Constitution and 42 U.S.C. § 1983.

Specifically, Defendants illegally seized and recorded and/or participated in seizing

and recording telephone calls made by Plaintiff and/or the Class he seeks to

represent without justification and without probable cause, depriving them of those

rights, privileges and/or immunities provided by the Constitution and federal law.

       84.    Defendants’ misconduct was objectively unreasonable and undertaken

intentionally with willful indifference to the constitutional, civil and legal rights of

Plaintiff and the Class he seeks to represent.

       85.    Defendants acted with conscious disregard and/or deliberate

indifference to Plaintiff’s constitutional, civil and legal rights.




                                            15
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 16 of 21 PageID #:16




      86.    Defendants’ conduct was pursuant to a policy and practice of violating

Plaintiff’s Fourth Amendment rights by its employees and supervisors and with

the knowledge and acquiescence of Defendants, Defendants’ staff, and Defendants’

supervisory officials.

      87.    As a result of Defendants’ unjustified violation of Plaintiff’s

constitutional and civil rights, Plaintiff suffered pecuniary and non-pecuniary

injuries, including suffering, anguish, monetary damages, loss of reputation,

humiliation and other injury and damages.

                                   COUNT II
               Section 1983 Violation of Equal Protection Rights

      88.    Plaintiff adopts and incorporates by reference the Paragraphs above.

      89.    The Fourteenth Amendment to the United States Constitution,

enforceable under 42 U.S.C. § 1983, provides that no state shall “deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1.

      90.    Each and every Defendants’ action, and the policies and practices

alleged herein, intentionally subjected Plaintiff and the Class he seeks to represent

to unequal treatment by knowingly subjecting them to, and refusing to protect them

from, the illegal surveilling and recording of telephone calls and invasions into their

privacy.

      91.    The actions of each and every Defendant violated the equal protection

rights of Plaintiff and the Class he seeks to represent.

      92.    The actions of each and every Defendant was intentional, willful, and

malicious and/or in reckless disregard of Plaintiff’s equal protection rights.



                                          16
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 17 of 21 PageID #:17




      93.    Defendants’ conduct was pursuant to a policy and practice of violating

the equal protection rights of Plaintiff and the Class he seeks to represent by its

employees and supervisors and with the knowledge and acquiescence of

Defendants, Defendants’ staff, and Defendants’ supervisory officials.

      94.    The actions of each and every Defendant in intentionally engaging in

and condoning the illegal recording of telephone calls involving Plaintiff and the

Class he seeks to represent caused Plaintiff mental anguish, suffering humiliation,

degradation, physical and emotional pain and suffering, inconvenience, and

benefits, future pecuniary losses, and other consequential damages.

                                 COUNT III
Violation of the Federal Wire and Electronic Communications Interception
                Statute (18 U.S.C. §2511 and 18 U.S.C. §2520)

      95.    Plaintiff adopts and incorporates by reference the Paragraphs above.

      96.    The Omnibus Crime Control and Safe Streets Act (Title III) establishes

a right to civil damages and other relief against “any employee, or agent of the

United States or any State or political subdivision thereof, and any individual” “who

intentionally intercepts, endeavors to intercept, or procures any other person to

intercept or endeavor to intercept, any wire, oral, or electronic communication.” 18

U.S.C. §§ 2510(6), 2511(1)(a) (amended 1986) & 2520.

      97.    Police Department command staff officers, including defendants

Commander Moritz and Nowotarski, knowingly used the Police Department’s illegal

surveillance and recording system for the purpose of intercepting incoming and

outgoing non-emergency Police Department telephone calls.




                                          17
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 18 of 21 PageID #:18




      98.    Village of Antioch Police Department command staff officers, including

defendants Commander Moritz and Nowotarski, intercepted communications

involving Plaintiff and the Class he seeks to represent.

      99.    Village of Antioch Police Department command staff officers, including

defendants Commander Moritz and Nowotarski, did not have the consent or

authorization of Plaintiff or any other party to such communications, to intercept

the aforementioned communications.

      100.   Antioch is liable for the conduct as described herein as an indemnitor

and under the doctrine of respondeat superior because the Police Department

command staff officers engaged in such conduct in the course of their employment

and within the scope of their employment.

                                     COUNT IV
                     Violation of Illinois Eavesdropping Act
                                (720 ILCS §5/14-2)

      101.   Plaintiff adopts and incorporates by reference the Paragraphs above.

      102.   The Illinois Eavesdropping Act establishes a civil right to damages and

other relief against a person who, without some law enforcement justification,

“[k]nowingly and intentionally uses an eavesdropping device for the purpose of

hearing or recording all or any part of any conversation . . . unless he does so . . .

with the consent of all of the parties to such conversation.” 720 ILCS 5/14–2(a)

      103.   Defendants willfully and intentionally, and without knowledge,

consent and/or authorization, and without legal cause or justification, surveilled

and recorded incoming and outgoing calls to the Police Department.




                                           18
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 19 of 21 PageID #:19




      104.   Police Department command staff officers, including defendants

Commander Moritz and Nowotarski, knowingly and intentionally intercepted

communications involving Plaintiff and the Class he seeks to represent.

      105.   Antioch is liable for the conduct as described herein as an indemnitor

and under the doctrine of respondeat superior because the Police Department

command staff officers engaged in such conduct in the course of their employment

and within the scope of their employment.

                                    COUNT V
                                Invasion of Privacy

      106.   Plaintiff adopts and incorporates by reference the Paragraphs above.

      107.   Defendants willfully and intentionally, and without Plaintiff’s

knowledge, consent and/or authorization, and without legal cause or justification,

surveilled and recorded incoming and outgoing calls to the Police Department.

      108.   Defendants knew and/or should have known that command staff

members of the Police Department, including Moritz and Nowotarski, were without

legal cause or justification, surveilling and recording incoming and outgoing calls to

the Police Department.

      109.   The conduct of surveilling and recording incoming and outgoing calls to

the Police Department constitute unauthorized intrusions into Plaintiff’s seclusion.

      110.   The conduct of surveilling and recording incoming and outgoing calls to

the Police Department is offensive and/or objectionable to reasonable people.

      111.   The conduct of surveilling and recording incoming and outgoing calls to

the Police Department is an unauthorized, offensive, objectionable and unlawful

intrusions into Plaintiff’s private and intimate person, surroundings and matters.

                                          19
    Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 20 of 21 PageID #:20




      112.   Surveilling and recording incoming and outgoing calls to the Police

Department is so outrageous as to shock the conscience of reasonable people.

      113.   Antioch is liable for the conduct as described herein under the doctrine

of respondeat superior because the Police Department command staff officers

engaged in such conduct in the course of their employment and within the scope of

their employment.

      114.   As a direct and proximate result of the invasions of Plaintiff’s privacy

and intrusions into his seclusion, Plaintiff has suffered and will continue to suffer

harm and damages, including but not limited to suffering and mental anguish.

      115.   Antioch is liable for the conduct as described herein as an indemnitor

and under the doctrine of respondeat superior because the Police Department

command staff officers engaged in such conduct in the course of their employment

and within the scope of their employment.

      WHEREFORE, Plaintiffs respectfully request that this Court enter an Order:

         A. Certifying this case as a class action on behalf of the Class defined
            above, appointing Plaintiff Scott Babnik as Class Representative, and
            appointing Kulwin, Masciopinto & Kulwin, LLP and Stephan Zouras,
            LLP as Class Counsel;

         B. Awarding compensatory damages to adequately and fairly compensate
            Plaintiff and the Class for the injury, harm and loss sustained;

         C. Awarding punitive damages;




                                         20
   Case: 1:21-cv-00022 Document #: 1 Filed: 01/04/21 Page 21 of 21 PageID #:21




         D. Awarding injunctive and other equitable relief as is necessary to
            protect the interests of the Representative Plaintiff and the
            Class, including requiring the Village of Antioch to fulfill its
            legal obligations and cease permanently surveilling and
            recording all non-emergency incoming and outgoing Police
            Department telephone calls;


         E. Awarding Plaintiffs and the Class reasonable attorneys’ fees,
            costs and other litigation expenses; and

         F. Awarding such other and further relief as equity and justice
            may require.

          PLAINTIFFS DEMAND A JURY TRIAL ON ALL CLAIMS

Dated:      January 4, 2021    Respectfully submitted,

                               KULWIN, MASCIOPINTO & KULWIN, L.L.P.
                               By: /s/ Jeffrey R. Kulwin
                               One of the Attorneys for Plaintiffs

Jeffrey R. Kulwin
KULWIN, MASCIOPINTO & KULWIN, LLP
161 North Clark Street, Suite 2500
Chicago, Illinois 60601
T: 312.641.0300
F: 312.855.0350


James B. Zouras
Ryan F. Stephan
STEPHAN ZOURAS, LLP
100 North Riverside Plaza, Suite 2150
Chicago, IL 60606
T: 312.233.1550
F: 312.233.1560




                                        21
